Kirby, J., (after stating the facts). The jurisdiction of the probate court is confined to the administration of assets, which come under its control and incidentally to compel the discovery of assets and it has no jurisdiction to adjust partnership accounts between an executor or-administrator of a decedent and a surviving partner. Fowler v. Frazier, 116 Ark. 350; Choate v. O’Neal, 57 Ark. 299. In this case, the testimony shows and the record of the allowance in the prohate court, that it was made upon the statement of account of the partnership business by the surviving partner, showing a balance claimed to be due from the decedent of $182.20. The record also shows that this statement was made in said court after the surviving partner had been cited, upon the petition of the administratrix, stating she had made repeated demands upon him for a settlement of the partnership affairs, to appear and render an accounting. The statement of account was in writing and began as follows: “L. F. Tapscott estate, debtor to the firm of Morris and Tapscott.” It then showed L. F. Tapscott, debtor to G. W. Morris in certain sums and concluded by certain credits and showing a balance due to Gr. W. Morris of $182.20. There were two affidavits to the account by said Morris, one showing the amount' demanded justly due and the other stating “The above and foregoing account against the estate of L. F. Tapscott embraces all the items and transactions had between Geo. W. Morris and L. F. Tapscott, during the fall and winter of 1901 and 1902, except the Cudahy Packing Co.’s agency, which was , managed by Tapscott and which leaves a balance due me of $182.20.” The recital of the judgment of allowance already set out, shows that the statement was an attempted settlement of the partnership business which was a matter beyond the jurisdiction of the probate court. In Choate v. O’Neal, supra, the court said: “As that court could not ascertain whether anything was due to the appéllant except from an account, which it had no power to state, it should have refused to take jurisdiction of his claim; and the circuit court should have dismissed the case on appeal.” The record of the judgment of allowance of the claim against-the estate of L. F. Tapscott by the probate court, shows it was made in an attempt to settle and adjust the accounts of the partnership between the surviving partner and the decedent and that the court was without jurisdiction of the matter. Such being the case, its judgment was void and the -circuit court in the trial below committed no error in so holding. The judgment is affirmed.